Pratt, J.
The evidence fully sustains the findings of fact, and upon those findings the conclusions of law are correct. There was an utter failure to make out usury upon this loan, and thus the only defense we need to consider is that of infancy. Whether there was a ratification or not may well be inferred from all the circumstances of the case. It is probable, although not specifically proved, that Annie Darragh held this property in trust, to do-with it whatever Edward Darragh requested. She received it from him, and paid no consideration therefor, and seems to have mortgaged and conveyed it upon his request. These circumstances throw light upon her conduct in regard to the property. We think no other conclusion could have been reached, except that of ratification. Mrs. Darragh took no steps after she arrived of age to disaffirm the mortgage, and procured releases of portions of it from the mortgagee. Such conduct was utterly inconsistent with the claim that the mortgage was invalid, and was a distinct recognition of its validity. Judgment affirmed, with costs. All concur.